        Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 1 of 8



                  IN Tiffi UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                       FILED
                             MISSOULA DIVISION                           APR 2 4 2020
                                                                      Clerk, U.S. District Court
                                                                        D1stnct Of Montana
                                                                              Mieeouta

  HELENA HUNTERS AND
  ANGLERS ASSOCIATION, and
                                                    CV 19--47-M-DLC
  MONTANA WILDLIFE
  FEDERATION,
                                                    (Consolidated with Case No.
               Plaintiffs, and                      CV 19-106--M-DLC)

  ALLIANCE FOR Tiffi WILD
  ROCKIES, and NATIVE                                ORDER
  ECOSYSTEM COUNCIL

               Consolidated Plaintiffs,

         vs.

  LEANNE MARTEN, in her official
  capacity; UNITED STATES FOREST
  SERVICE; UNITED STATES
  DEPARTMENT OF AGRICULTURE,

               Federal Defendants, and

  STATE OF MONTANA, and
  MONTANA BICYCLE GUILD

               Defendant-Intervenors

      On March 18, 2020, the Court held a hearing on the parties' cross motions

for summary judgment. At the hearing, the Court questioned whether disputed

facts precluded summary judgment. Although a court reviewing a Forest Service

action is typically limited to review of the administrative record, Native

                                          -1-
        Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 2 of 8



Ecosystems Council v. Marten, 334 F. Supp. 3d 1124, 1129 (D. Mont. 2018), the

Court's review of these claims is not limited so. As indicated at the hearing, the

Court will grant the motion of Helena Hunters and Anglers Association and

Montana Wildlife Federation (collectively "Helena Hunters") to supplement the

administrative record. 1 (Docs. 54, 95.) Helena Hunters has raised an inference of

bad faith that warrants the Court's consideration of otherwise extra-record

evidence. Now, the issue is whether the evidence supports granting summary

judgment to either party. For the reasons explained below, the Court believes

questions of fact preclude summary judgment at this time. This order pertains only

to Helena Hunters and Federal Defendants.

                                          DISCUSSION

       Helena Hunters argues, inter alia, that the Forest Service violated the

Roadless Rule, the National Environmental Policy Act ("NEPA"), and the

Administrative Procedure Act ("APA") when it authorized the use of mechanized

logging within the Lazyman Gulch Inventoried Roadless Area ("IRA") pursuant to

the Tenmile South-Helena Vegetation Project ("Tenmile" or "Project") Record of

Decision. (Doc. 55.) Specifically, Helena Hunters argues that the Forest Service

violated the Roadless Rule because its use of mechanized logging equipment



1
 The Court will fully address these motions in its order ruling on the parties' cross motions for
summary judgment.
                                               -2-
        Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 3 of 8



requires the agency to construct ( or reconstruct) approximately 14 miles of

temporary road with the Lazyman Gulch IRA, despite the agency's assurances to

the contrary. (Doc. 56 at 17.) Helena Hunters also argues that the Forest Service's

plan to construct 14 miles of temporary road-which was proposed after it issued

the Tenmile draft environmental impact statement ("EIS")---was a substantial

change from the alternatives proposed in that draft such that the Forest Service

violated NEPA by failing to prepare a supplemental draft EIS. (Id. at 27-32.)

       Federal Defendants steadfastly insist that no road construction (or

reconstruction) is intended or necessary in the roadless area because the Forest

Service will utilize 14 miles of existing routes and only small equipment (such as a

track forwarder and UTV) capable of primitive travel along these routes. (Doc. 65

at 25-26.) The Forest Service insists that it can use existing routes in their current

condition, although it might need to remove some debris such as "rocks and

downed trees[.]" AR 009185. Elsewhere, the Tenmile final EIS asserts that "no

treatment" is needed of these routes, not even maintenance. See AR 007007.

      Helena Hunters claims that the routes indicated by the Forest Service in its

"Transportation Plan and Route Closure Methods Map" are historic mining roads

and two tracks, many of which are more than a hundred years old, and that decades

of non-use have left these roads barely visible on the landscape. (Doc. 56 at 20-

21.) In short, Helena Hunters disputes that these routes currently exist.


                                         -3-
           Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 4 of 8



          Ordinarily, the type road treatment necessary to bring heavy mechanized

    equipment2 along a primitive forest road-a matter within the Forest Service's area

    of expertise-is a fact that would require the Court's deference. Nat 'l Wildlife

    Fed'n v. Nat'l Marine Fisheries Serv., 422 F.3d 782, 798 (9th Cir. 2005). Here,

however, Helena Hunters argues that the Forest Service has engaged in bad faith.

    (Doc. 54 at 5.) Helena Hunters asserts that the Forest Service has minimized the

road work necessary for the Project, concealed the current condition ofhundred-

year-old mining roads and two-tracks, and misled the public by claiming that the

Project will close existing routes when its true intent is to construct (or reconstruct)

temporary roads and then close these roads at project completion. (Docs. 56 at 23,

78 at 10-17.) In support of its claim, Helena Hunters submits the declaration of

Gayle Joslin, a retired wildlife biologist, who spent more than twenty years

working specifically in the Lazyman Gulch area. (Doc. 54-1 at 1-3.) Joslin was

skeptical of the Forest Service's claim that existing routes could be used to access

the area. (Id at 7-8.) With her GPS device and camera, Joslin located and

documented the current on-the-ground conditions of these routes. (Doc. 54-1.)

         Joslin's declaration demonstrates that many of the historic roads have been




2
  Although the Court disagrees with Federal Defendants' characterization of a track forwarder as
a small vehicle, characterization is not at issue. What matters is the vehicle's size, weight,
turning radius, and ability to navigate steep terrain. See, e.g., U.S. Forest Serv., Smallwood II,
https://www.fs.fed.us/t-d/programs/forest_mgmt/saleprep/smallwood/Forwarders.pdf.
                                               -4-
       Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 5 of 8



reclaimed by nature. Some of her photographs show old roadways populated with

young growth. (See Doc. 54-1 at 9, 13 (Road No. 4000-NS0l, Road No. 4000-

NS04).) Another depicts a clearing that abuts a dense stand of mature growth with

no discernible path through the trees. (See id. at 12 Gunction of Road No. 4000-

001, Road No. 4000-NS0l, and Road No. 4000-NS04).) Yet another depicts a

narrow convex trail way with roots and downed trees intersecting its path. (See id.

at 14 (Road No. 4000-NS04).) On whole, Joslin's declaration adequately conveys

that these routes-although faintly sketched onto the landscape--appear to meet

the Project's proposed closure methods in their current condition.

      Thus, the Court views the question posed by Helena Hunters, whether these

routes currently exist on the landscape and are accessible by heavy mechanized

equipment with "no treatment," AR 007007, as a question of disputed fact. At the

hearing, Helena Hunters argued that the Court could resolve the issue by reaching

the legal conclusion that the Forest Service's failure to justify its decision with

information regarding the baseline condition rendered its decision arbitrary and

capricious. However, the Court does not share this view.

      The agency's duty to document the baseline condition arises under NEPA

and goes to the question of whether the Tenmile EIS is satisfactory. Oregon

Natural DesertAss'nv. Rose, 921 F.3d 1185, 1190 (9th Cir. 2019). This is a

question about the agency's procedural duty. High Sierra Hikers Ass 'n v.


                                          -5-
         Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 6 of 8



Blackwell, 390 F.3d 630, 639--40 (9th Cir. 2004). Whether the agency violated the

Roadless Rule is a substantive question. The Court cannot conclude that the

agency's purported procedural violation (its failure to document the baseline

condition) means that it violated its substantive obligation not to construct (or

reconstruct) roads in a roadless area. Although the one does not necessarily follow

the other, resolving the disputed road question is necessary to both legal issues.

        If the existing roads are, in fact, too primitive for the Forest Service to

navigate by track forwarder or UTV (without any "maintenance" or construction),

see AR 007007, 66 Fed. Reg. 3244, 3273 (Jan. 12, 2001), not only will Helena

Hunters most likely prevail in its Roadless Rule challenge, but this fact also

provides compelling evidence that alternative four presented a substantial change

from the previous action alternatives requiring NEPA supplementation. Russell

Country Sportsmen v. U.S. Forest Serv., 668 F.3d 1037, 1045 (9th Cir. 2011). On

the other hand, if these routes are currently passable by heavy machinery, then the

Forest Service arguably did not violate the Roadless Rule and alternative four's

proposal to use mechanized logging instead of hand methods is likely a minor

deviation that did not require a supplemental draft. 3

       Although Joslin's declaration casts considerable doubt on the agency's



3
 For the purposes ofthis order, the Court takes no position on whether the other activities
proposed in alternative four required a supplemental draft EIS.
                                               -6-
           Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 7 of 8



    position, it does not establish that it is impossible-or even impractical-for the

Forest Service to take heavy equipment into the roadless areas on the routes

indicated. See AR 009522. Whether these routes are passable (with only minor

debris removal) is one of the questions of disputed material fact that preclude

summary judgment at this juncture.

          In addition, the Court does not know what make and model of track

forwarder/s the Forest Service intends to take into the roadless area. What is the

vehicle's size, width, and turning radius? Will it travel on each of the existing

routes in the Lazyman Roadless Area or only some of them? When it comes to the

historic roads and two-tracks, the Court does not know the approximate width of

these routes and whether any standing trees would need to be cut to clear them.

Are the steeper sections of these roads navigable by track forwarder? Can logging

equipment navigate these roads without disturbing their soils? What is the current

condition of Road No. 527 and Road No. 4782-003?4 Although answering each of

these questions may not be necessary, the Court believes further development of

the factual record along these lines is necessary to resolve these issues.

         The record can be developed in three ways: (1) the parties could stipulate to


4
  The administrative record contains evidence that a Forest Service employee tasked with
"displaying" the road work in the Lazyman Gulch IRA seemed to believe that certain roads
required reconstruction. See Email from Mary Smith, U.S. Forest Service to Elaina Graham,
U.S. Forest Service, Notes on ROD Transportation Layer (Dec. 07, 2017 12:32 p.m. MTN)
(copy on file with Forest Service). This email chain was submitted to Helena Hunters on a
separate USB drive from the Bates-stamped record.

                                            -7-
       Case 9:19-cv-00047-DLC Document 105 Filed 04/24/20 Page 8 of 8



facts relevant to the questions outlined above; (2) the parties could submit relevant

affidavits providing greater detail on this issue; or (3) the Court can hold a hearing

and make factual findings. This hearing would be held as soon as is practically

possible in light of COVID-19 restrictions. Accordingly,

      IT IS ORDERED that Helena Hunters and Federal Defendants shall confer

and notify the Court by May 8, 2020 whether the parties intend to stipulate to facts,

submit affidavits, or whether a hearing will be necessary to resolve disputed issues.

If the parties intend to stipulate or submit separate affidavits, the parties should

propose an agreed upon deadline for filing these

      DATED this 24-Utiday of April, 2020.


                                               Dana L. Christensen, District Judge
                                               United States District Court




                                         -8-
